Exhibit 10.34

LOGO [g120135image_001.jpg]

May 27, 2010

Mr. Norman R. Bobins

179 E. Lake Shore Drive

Apt. 21E

Chicago, IL 60611

Dear Norm:

Reference is made to that certain employment term sheet agreement dated July 7,
2008 (“Term Sheet”) between you and PrivateBancorp, Inc. Capitalized terms used
but not defined in this letter agreement have the meanings given them in the
Term Sheet.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, you and the Holding Company agree to amend the Term Sheet
as follows:

 

2010 Award. Notwithstanding anything to the contrary set forth in the Term
Sheet, your 2010 grant of a restricted stock award valued at $600,000 (the
actual number of shares will be determined based on fair market value on the
grant date) (“2010 Award”), will be granted and valued (rounded up to the next
highest five whole shares) on or about May 27, 2010 and will vest as follows:
One-third of the 2010 Award will be vested upon issuance, one-third will vest on
the first anniversary of the award date, and one-third will vest as of the date
of the Company’s 2012 annual meeting of stockholders, in each case subject to
the additional terms set forth in the applicable award agreement.

This letter agreement is entered into in accordance with the provisions of the
Term Sheet, and may not be amended or modified except by written instrument
executed by the Holding Company or Bank and you. This letter agreement will not
amend, alter or modify the Term Sheet except as expressly stated herein. Except
as amended by this letter agreement, the Term Sheet remains in full force and
effect. This letter agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which taken together shall be considered
one and the same agreement. This letter agreement shall be governed and
construed in accordance with the laws of the State of Illinois applicable to
contracts to be made and performed entirely therein without giving effect to the
principles of conflicts of law thereof or of any other jurisdiction.

Please indicate your agreement with the foregoing by signing a copy of this
letter agreement in the space provided below.

Sincerely,

/s/ Ralph B. Mandell

Ralph B. Mandell

Chairman

Accepted as of the date set forth above:

 

/s/ Norman R. Bobins

Norman R. Bobins